Citation Nr: 1730685	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent as of May 20, 2014, for cervical strain with mild degenerative changes at C4-5 and C5-6 (neck disability).  

2.  Entitlement to a disability rating in excess of 10 percent for lumbar strain (back disability).  

3.  Entitlement to a disability rating in excess of 10 percent prior to May 20, 2014, and in excess of 20 percent thereafter, for degenerative joint disease with partial supraspinatus tear of the right shoulder, previously evaluated as tendonitis (right shoulder disability).  

4.  Entitlement to a disability rating in excess of 10 percent for right carpal tunnel syndrome (CTS).  

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  

6.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to June 1984, May 1985 to January 1991, and October 1993 to December 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This case was previously before the Board in March 2014, at which time it was remanded for further development.  In an October 2014 rating decision, the RO assigned 20 percent ratings for a neck disability and for a right shoulder disability (effective May 20, 2014), and granted service connection for radiculopathy of the left and right lower extremities and assigned each a 10 percent rating.  Although increased ratings were granted for a neck disability and a right shoulder disability, the issues remained in appellate status, as the maximum schedular ratings had not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In June 2015, the Board denied increased ratings for cervical strain, lumbar strain, a right shoulder disability, and right CTS.  The Veteran appealed the Board's June 2015 denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued an order granting a Joint Motion for Partial Remand (JMPR), and vacated the portion of the Board's June 2015 decision to the extent it denied increased ratings for a neck disability as of May 20, 2014; lumbar strain; a right shoulder disability; and right CTS.  Specifically, the JMPR determined that the May 2014 VA examinations relied upon by the Board in denying the Veteran's claims were inadequate, and noted that the Board failed to adequately address the Veteran's claims for increased ratings for radiculopathy of the bilateral lower extremities (which were determined to be part and parcel of her lumbar strain increased rating claim).  

In January 2017, the Board remanded the case to obtain new VA examinations in compliance with the Court's order.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an increased rating for genital herpes has been raised by the record in the Veteran's May 2011 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against finding forward flexion of the cervical spine to 15 degrees or less or ankylosis of the entire cervical spine as of May 20, 2014.  

2.  The weight of the competent and probative evidence is against finding forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the entire thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  

3.  The weight of the competent and probative evidence is against finding limitation of motion of the right shoulder to midway between side and shoulder level throughout the appeal period.  

4.  The weight of the competent and probative evidence is against finding moderate incomplete paralysis or moderate neuralgia of the median nerve prior to 
May 20, 2014.  

5.  The competent and probative evidence is at least in equipoise as to whether there is moderate neuralgia of the median nerve as of May 20, 2014, and prior to February 23, 2017.  

6.  The weight of the competent and probative evidence is against finding moderate incomplete paralysis of the median nerve as of February 23, 2017.  

7.  The weight of the competent and probative evidence is against finding moderate incomplete paralysis of the left lower extremity.  

8.  The weight of the competent and probative evidence is against finding moderate incomplete paralysis of the right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for cervical strain with mild degenerative changes at C4-5 and C5-6 have not been met as of May 20, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5237, 5242 (2016).  

2.  The criteria for a rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5237.  

3.  The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5201.

4.  The criteria for a rating in excess of 10 percent for right carpal tunnel syndrome prior to May 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8515 (2016).

5.  The criteria for a rating of 30 percent, but no higher, for right carpal tunnel syndrome as of May 20, 2014, and prior to February 23, 2017, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8715.

6.  The criteria for a rating in excess of 10 percent for right carpal tunnel syndrome as of February 23, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8515.  

7.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8520.

8.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8520.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA met its duty to notify by a letter sent to the Veteran in August 2009, prior to adjudication of her claims.  

Next, VA has a duty to assist the Veteran in the development of her claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All available, identified medical records have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in September 2009, May 2014, and February 2017.  As previously noted, the May 2014 VA examinations were determined to be inadequate.  There is no assertion or indication that the February 2017 VA examinations are inadequate for rating purposes.  

In a July 2012 statement from the Veteran's representative, the Veteran asserted that she had a VA examination in July or August 2011.  The AOJ requested a search for the records of this examination by the identified VA medical center.  In May 2014 and August 2014, a representative responded that no such records could be found.  The AOJ informed the Veteran in a July 2014 correspondence and an October 2014 supplemental statement of the case.  VA outpatient treatment records during this period of time are also silent for any copies of or references to VA examinations in 2011.  The Board finds that VA has substantially complied with its duty to assist the Veteran in obtaining the records for the claimed 2011 VA examination, and that any future attempts would be futile.  

As such, the Board will proceed to the merits.  

II.  Non-initial Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).


A.  Neck disability

The Veteran contends that she is entitled to a disability rating in excess of 
20 percent for her cervical spine disability as of May 20, 2014.

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); and 5243 Intervertebral disc syndrome (IVDS).

The Veteran was assigned a 20 percent rating for a neck disability as of May 20, 2014, under Diagnostic Code 5242.  

Diagnostic Codes 5235 through 5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  

For purposes of this issue, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  a 30 percent disability rating (the next higher one) is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) instructs that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 
10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's neck disability as of May 20, 2014.  

The Veteran has been diagnosed with cervical strain and degenerative arthritis of the spine.  03/06/2017 VBMS, C&P Exam (Neck DBQ), p. 2.  As previously noted, all of these disorders are rated using the General Rating Formula.  38 C.F.R. § 4.71a.  

To warrant a rating in excess of 20 percent, the evidence must demonstrate forward flexion of the cervical spine to 15 degrees or less or ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

A May 2014 VA examination reflects forward flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right lateral rotation to 80 degrees, and left lateral rotation to 80 degrees, for a combined range of motion of 340 degrees.  06/10/2014 VBMS, C&P Exam, pp. 23-24.  The Board notes that although the examiner did not specifically find no ankylosis, such a finding may be inferred, as the examiner did not determine any spinal segment to be fixed in a neutral position (zero degrees).  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that an examination report "must be read as a whole").  

A February 2017 VA examination reflects forward flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 35 degrees, right lateral rotation to 65 degrees, and left lateral rotation to 80 degrees, for a combined range of motion of 315 degrees.  The examiner found no ankylosis of the cervical spine.  The examiner noted joint testing in compliance with the requirements set forth in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), as medically appropriate.  03/06/2017 VBMS, C&P Exam (Neck DBQ).  

With respect to findings of initial range of motion, the Board finds the May 2014 and February 2017 VA examinations to be competent, credible, probative, and deserving of weight, as they are supported by in-person examinations and medical expertise.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted based on limitation of motion, as the competent and probative evidence is against finding forward flexion to 15 degrees or less or ankylosis of the entire cervical spine.  

The Board next considers the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria.  The May 2014 VA examiner noted the Veteran's report of symptoms of pain, that she is unable to "straighten up," and that her back will lock.  The examiner also acknowledged the Veteran's report of flare ups resulting in stiffness and painful movement.  06/10/2014 VBMS, C&P Exam, p. 23.  The examiner noted the functional impairment of the cervical strain as pain on movement.  Id. at 25.  The examiner noted objective evidence of pain on forward flexion at 30 degrees.  Id. at 23-24.  The VA examiner remarked that the degree of range of motion loss during pain on use or flare ups on forward flexion is approximately 15 degrees, which the JMPR determined to be vague.  Id. at 29-30.  

In February 2017, the Veteran reported stiffness and swelling in her shoulders, occasional headaches, and an inability to carry a purse due to neck pain.  The February 2017 VA examiner noted objective evidence of pain in forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation, but determined that pain does not result in or cause functional loss, and noted no additional loss of function or range of motion after three repetitions.  The examiner stated that it is impossible to determine range of motion during flare ups or after repetitive use over time without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Veteran reported no flare ups of her neck disorder.  03/06/2017 VBMS, C&P Exam (Neck DBQ).  

With respect to findings regarding the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria, the Board finds the May 2014 and February 2017 VA examiners to be competent and credible, but assigns less probative weight to the findings of the May 2014 VA examiner for the reasons set forth in the JMPR.  The Board acknowledges the Veteran's reports of pain and flare ups, but finds that the competent and probative evidence weighs against finding weakened movement, excess fatigability, incoordination, and pain during flare-ups or over time resulting in forward flexion limited to 15 degrees or less, or ankylosis of the entire cervical spine.  In other words, the Board finds that the Veteran's cervical spine disability does not more closely approximate the criteria for a 30 percent evaluation.  

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's neck disability, as the weight of the competent and probative evidence is against finding forward flexion of the cervical spine to 15 degrees or less or ankylosis of the entire cervical spine.  

No additional higher or alternative ratings under different diagnostic codes can be applied.  Both the May 2014 and February 2017 VA examiners concluded that the Veteran does not have IVDS of the cervical spine.  06/10/2014 VBMS, C&P Exam, p. 28; 03/06/2017 VBMS, C&P Exam (Neck DBQ), p. 8.  The Board finds the examiners' findings in this regard to be competent, credible, and deserving of weight, as they are supported by in-person examinations and medical expertise.  

The preponderance of the evidence weighs against finding any symptoms which would warrant a separate rating for associated neurological impairment.  The February 2017 VA examiner noted no signs of radiculopathy due to the cervical spine disorder.  03/06/2017 VBMS, C&P Exam (Neck DBQ), p. 7.  

All possible applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Board finds that the evidence weighs against higher or separate ratings.  


B.  Lumbar strain

The Veteran contends that she is entitled to a disability rating in excess of 10 percent for her lumbar spine disability.  The Veteran was assigned a 10 percent rating for lumbar strain as of May 20, 2014, under Diagnostic Code 5237, which, as previously noted, is rated under the General Rating Formula for Diseases and Injuries of the Spine. 

For purposes of this issue, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  

Note (2) to the rating formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  

The Veteran has been diagnosed with lumbar strain.  03/06/2017 VBMS, C&P Exam (Back DBQ), p. 2.  

To warrant a rating in excess of 10 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine to 60 degrees or less; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

A September 2009 VA examination reflects forward flexion to 95 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 
30 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees, for a combined range of motion of 230 degrees.  The examiner found no ankylosis of the thoracolumbar spine.  09/11/2009 VBMS, VA Exam, pp. 22, 25.  

A May 2014 VA examination reflects forward flexion to 85 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 235 degrees.  06/10/2014 VBMS, C&P Exam, pp. 31-32.  The Board notes that although the examiner did not specifically find no ankylosis, such a finding may be inferred, as the examiner did not determine any spinal segment to be fixed in a neutral position (zero degrees).  See Bastien, 599 F.3d at 1306; see also Monzingo, 26 Vet. App. at 106.  

A February 2017 VA examination reflects forward flexion to 70 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 215 degrees.  The examiner found no ankylosis of the thoracolumbar spine.  The examiner noted joint testing in compliance with the requirements set forth in Correia, 28 Vet. App. at 169-70, as medically appropriate.  03/06/2017 VBMS, C&P Exam (Back DBQ).  

With respect to the findings regarding initial range of motion, the Board finds the September 2009, May 2014, and February 2017 VA examinations to be competent, credible, probative, and deserving of weight, as they are supported by an in-person examinations and medical expertise.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted based on limitation of motion, as the competent and probative evidence is against finding forward flexion to 60 degrees or less or a combined range of motion of the thoracolumbar spine to 120 degrees or less.  

The Board will next consider the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria.  The Board notes that such factors have been considered, as the Veteran's lumbar spine disability is noncompensable based on limitation of motion, and she is currently being compensated based on reports of painful movement.  

In the September 2009 VA examination, the Veteran described her symptoms as intermittent pain, "locking up," fatigue, decreased motion, stiffness, and spasms, and reported flare ups occurring every three to four months and lasting three to seven days.  09/11/2009 VBMS, VA Exam, pp. 19-21.  The examiner noted objective evidence of pain on active range of motion and after following repetitive motions, but found no additional limitations on range of motion after three repetitions.  09/11/2009 VBMS, VA Exam, pp. 25-26.  

Pain and painful range of motion were noted in September 2008 and September 2009 emergency room visits.  03/12/2010 VBMS, Medical-Government, pp. 11-12, 22; 05/10/2010 VBMS, Medical-Government, pp. 12-13.  A September 2012 medical record reflects limited active range of motion in all positions due to discomfort, but the limitation is not expressed in degrees of motion.  04/30/2014 VBMS, Medical-Government, p. 239.  

In May 2014, the Veteran reported that sometimes pain will prevent her from bending, sitting, laying down, or getting up.  The VA examiner noted objective evidence of pain on forward flexion at 65 degrees, and on right lateral flexion at 
20 degrees.  06/10/2014 VBMS, C&P Exam, pp. 31-32.  The examiner found no additional limitation in range of motion after repetitive use testing.  The VA examiner remarked that the degree of range of motion loss during pain on use or flare ups on flexion is approximately 20 degrees and on right lateral flexion is approximately 10 degrees, which the JMPR determined to be vague.  Id. at 38.  When taken in conjunction with the examiner's findings of objective evidence of pain at 65 degrees on forward flexion (which is an additional limitation of 
20 degrees from initial range of motion) and objective evidence of pain at 
20 degrees on right lateral flexion (which is an additional limitation of 10 degrees from initial range of motion), and the findings of the February 2017 VA examiner discussed below, the Board finds that the most reasonable interpretation is that pain during flare ups or after repetitive use over time results in an additional limitation of motion of 20 degrees on flexion and 10 degrees of right lateral flexion.  

In the February 2017 VA examination, the Veteran reported constant pain causing her to be uncomfortable while sitting.  The examiner noted objective evidence of pain on forward flexion and extension, but found that it did not result in or cause additional limitation, or additional loss of function or range of motion after three repetitions.  The Veteran reported no flare ups of her lumbar spine disability.  The examiner stated that it is impossible to determine range of motion during flare ups or after repetitive use over time without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  03/06/2017 VBMS, C&P Exam (Back DBQ).

With respect to findings regarding the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria, the Board finds the September 2009, May 2014, and February 2017 VA examinations to be competent and credible, but assigns more probative weight to the opinions of the February 2017 VA examiner, as they are supported by a sufficient rationale.  The Board acknowledges the Veteran's reports of pain, stiffness, fatigue, decreased motion, and flare ups, but finds that the competent and probative evidence weighs against finding weakened movement, excess fatigability, incoordination, and pain during flare-ups or over time resulting in forward flexion limited to 60 degrees or less, or combined range of motion limited to 120 degrees or less.  In other words, the Board finds that the Veteran's lumbar spine disability does not more closely approximate the criteria for a 
20 percent evaluation.  As previously noted, the Veteran is currently being compensated for her lumbar spine disability based on painful motion.  

The Board next considers whether there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In September 2009, the Veteran reported experiencing spasms, but the VA examiner noted her gait as normal.  09/11/2009 VBMS, VA Exam, pp. 21-22.  Spasms and a shuffling gait were noted in September 2008 and September 2009.  03/12/2010 VBMS, Medical-Government, pp. 13, 22.  A May 2014 VA examination reflects no guarding or spasm.  06/10/2014 VBMS, C&P Exam, pp. 33-34.  In February 2017, a VA examiner noted guarding and muscle spasm, but determined that they do not result in abnormal gait or abnormal spinal contour.  03/06/2017 VBMS, C&P Exam (Back DBQ), pp. 5-6.  With respect to the findings regarding whether spasm or guarding results in abnormal gait or spinal contour, the Board finds the September 2009, May 2014, and February 2017 VA examinations to be competent, credible, probative, and deserving of weight, as they are supported by in-person examinations and medical expertise.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The Board next considers whether there is evidence of incapacitating episodes due to IVDS having a total duration of at least two weeks for the previous 12 month period.  The September 2009 VA examiner noted no incapacitating episodes due to IVDS, but the Veteran reported one incapacitating episode due to her lumbar spine disability in the previous 12 months, causing her to miss one week of work.  09/11/2009 VBMS, VA Exam, p. 28.  The May 2014 VA examiner found no IVDS of the thoracolumbar spine.  06/10/2014 VBMS, C&P Exam, p. 36.  However, in October 2013, the May 2014 VA examiner provided an addendum opinion that there are examination findings suggestive of IVDS, adding that there were no incapacitating episodes due to IVDS in the previous 12 months.  10/09/2014 VBMS, CAPRI, p. 4.  The February 2017 VA examiner found no IVDS of the thoracolumbar spine.  03/06/2017 VBMS, C&P Exam (Back DBQ), p. 8.  With respect to the findings regarding IVDS, the Board finds the September 2009, May 2014, and February 2017 VA examinations to be competent, credible, probative, and deserving of weight, as they are supported by an in-person examinations and medical expertise.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding incapacitating episodes due to IVDS having a total duration of at least two weeks for any 12 month period during the period on appeal.  No additional higher or alternative ratings under different diagnostic codes can be applied.

Accordingly, based on the relevant medical and lay evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  

The Board notes that the Veteran is already being compensated for associated neurological impairment; specifically, radiculopathy of the bilateral lower extremities, which have each been assigned a 10 percent rating and are discussed in more detail below.  

All possible applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Board finds that the evidence weighs against higher or separate ratings.  

C.  Right shoulder

The Veteran contends that she is entitled to a disability rating in excess of 
10 percent prior to May 20, 2014, and in excess of 20 percent thereafter, for her right shoulder disability.  

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Code 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

The Veteran is seeking an increased rating for her right shoulder disability.  Prior to May 20, 2014, the Veteran was assigned a 10 percent rating for her right shoulder disability based on painful motion under the criteria of Diagnostic Codes 5201-5010.  See 38 C.F.R. §§ 4.71a, DCs 5010, 5201.  Thereafter, the AOJ assigned a 
20 percent rating for degenerative joint disease with partial supraspinatus tear of the right shoulder under the criteria of Diagnostic Codes 5003-5201, effective May 20, 2014.  See 38 C.F.R. §§ 4.71a, DCs 5003, 5201.  

Diagnostic Code 5010, governing traumatic arthritis, directs the rater to Diagnostic Code 5003, governing degenerative arthritis.  Diagnostic Code 5003 directs that disabilities be rated based on limitation of motion of the affected part under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5003.  

Diagnostic Code 5201 is used to evaluate injuries resulting in limited motion of the arm.  A 20 percent rating is warranted for limitation of motion of either arm at shoulder level, or midway between side and shoulder level of the minor arm.  
A 30 percent rating is warranted for motion limited to midway between side and shoulder level for the major arm, or to 25 degrees from the side for the minor arm.  A 40 percent rating is the maximum schedular rating for limitation of motion of the arm, and is warranted for limitation of motion to 25 degrees from the side for the major arm.  38 C.F.R. § 4.71a, DC 5201.  

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or non-dominant upper extremity.  See 38 C.F.R. § 4.69 (2016).  The evidence demonstrates that the Veteran's right arm is her dominant upper extremity.  03/06/2017 VBMS, C&P Exam (Shoulder & Arm DBQ), p. 4.  

Standard range of motion of the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.  See id.  

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  38 C.F.R. § 4.71a, DC 5200.  

Under Diagnostic Code 5202, for impairment of the humerus, a 20 percent rating is warranted when there is malunion, with moderate deformity, for the major arm; a 30 percent rating is warranted when there is marked deformity of the major arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent rating is warranted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is warranted for the major arm when there are frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the major arm.  A 60 percent rating is warranted for nonunion (false flail joint) of the major arm.  An 80 percent rating is warranted for loss of head (flail shoulder) of the major arm.  38 C.F.R. § 4.71a, DC 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the major arm, a 20 percent rating is warranted for nonunion with loose movement or for dislocation.  38 C.F.R. § 4.71a, DC 5203.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating of 20 percent, but no higher, is warranted for the Veteran's right shoulder disability for the period on appeal.  

To warrant a rating in excess of 10 percent for limitation of motion of the dominant arm, the evidence must show motion limited to shoulder level.  To warrant a rating in excess of 20 percent for limitation of motion of the dominant arm, the evidence must show motion limited to midway between side and shoulder level.  

A September 2009 VA examination reflects flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 190 degrees.  09/11/2009 VBMS, VA Exam, p. 8.  The examiner noted objective evidence of pain at 110 degrees flexion and 110 degrees abduction.  The examiner found no objective evidence of pain following repetitive motion testing, and no additional limitations on range of motion after three repetitions.  Id.  The examiner noted pain and stiffness, but found no deformity, instability, giving way, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  The Veteran reported no flare ups of the right shoulder disability.  Id. at 7.  The Board finds the September 2009 VA examination to be competent, credible, and probative, as it is supported by an in-person examination, medical expertise, and a sufficient explanation.  Accordingly, the Board finds that a 20 percent rating is warranted prior to May 20, 2014, based on painful motion of the right shoulder.  See Sowers v. McDonald, 
27 Vet. App. 472, 478-79, 482 (2016) (stating that application of 38 C.F.R. § 4.59 warrants at least the minimum compensable rating for painful motion of a joint); see also 38 C.F.R. § 4.71a, DC 5201; Downey v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1997, *9 (Dec. 28, 2016) (nonprecedential Memorandum Decision) (recognizing that 20 percent is the minimum compensable rating based on application of 38 C.F.R. § 4.59 to Diagnostic Code 5201) (citing Sowers, 27 Vet. App. at 482).  

A May 2014 VA examination reflects flexion to 180 degrees and abduction to 
170 degrees.  06/10/2014 VBMS, C&P Exam, p. 2.  The Veteran reported that during flare ups she is unable to raise her arm, but also stated that it was hard for her to do her hair and that her arms get tired when she raises them.  Id. at 1.  The examiner found objective evidence of painful motion at 140 degrees abduction, and none on flexion.  The examiner found no additional limitation in range of motion after repetitive use testing.  Id. at 2-3.  The examiner noted contributing factors of pain, weakness, and/or incoordination, and additional limitation of functional ability during flare ups or repeated use over time.  The examiner remarked that the degree of range of motion loss due to pain during repetitive use or flare ups is approximately 80 degrees.  Id. at 7.  The JMPR determined the examination to be inadequate in this regard due to the ambiguous nature of the examiner's statement.  However, the Board notes that whether the statement is interpreted to mean that abduction is limited to 80 degrees due to pain after repetitive use over time or flare ups, or to mean that abduction is limited to 110 degrees (initial range of motion minus 80 degrees), under either interpretation, the criteria for a 30 percent rating based on limitation of motion are not shown.  

A February 2017 VA examination reflects flexion to 180 degrees and abduction to 165 degrees.  03/06/2017 VBMS, C&P Exam (Shoulder & Arm DBQ), p. 5.  The Veteran reported difficulty brushing hair, carrying heavy objects, and pain when reaching, but reported no flare ups.  Id. at 2, 4.  The examiner noted pain on abduction, but found that pain does not result in or cause functional loss, and that there is no additional loss of function or range of motion after three repetitions.  Id. at 5-6.  The examiner explained that it is impossible to determine range of motion during flare ups or after repetitive use over time without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Id. at 
6-7.  

The Board finds the May 2014 and February 2017 VA examinations to be competent, credible, and probative, but assigns more weight to the February 2017 VA examination for the reasons set forth above, as well as those set forth in the JMPR.  The Board also finds the Veteran competent and credible to report symptoms and limitations of motion of the arm during flare ups, but assigns little probative weight to her May 2014 statement that she is unable to raise her arm, as it is contradicted by the Veteran's own statements about difficulty doing her hair and her arms tiring when raising them.  

The Board finds that the weight of the competent and probative evidence is against finding range of motion of the right shoulder limited to midway between side and shoulder level.  The Board has considered the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria, and in fact herein assigns a 20 percent rating prior to May 20, 2014 on the basis of such criteria, but finds that the competent and probative evidence weighs against finding weakened movement, excess fatigability, incoordination, and pain during flare-ups or over time resulting in motion limited to midway between side and shoulder level.  In other words, the Board finds that the Veteran's right shoulder disability does not more closely approximate the criteria for a 30 percent evaluation.  

Moreover, the evidence does not show loss of head of the humerus, union problems, recurrent dislocation, or ankylosis.  The September 2009 VA examiner noted no ankylosis and no recurrent episodes of dislocation or subluxation.  09/11/2009 VBMS, VA Exam, pp. 7-8.  A September 2009 x-ray and MRI of the right shoulder does not show nonunion, fibrous union, or malunion.  Id. 8-9.  The May 2014 VA examiner found no ankylosis, no mechanical symptoms, and no recurrent dislocation.  06/10/2014 VBMS, C&P Exam, pp. 4-5.  The February 2017 VA examiner found no ankylosis and no loss of head, fibrous union, or malunion of the humerus.  03/06/2017 VBMS, C&P Exam (Shoulder & Arm DBQ), pp. 10-11.  The Board finds the September 2009, May 2014, and February 2017 VA examiners' findings in this regard to be competent, credible, and deserving of weight, as they are supported by in-person examinations and medical expertise.

All possible applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Board finds that the evidence weighs against higher or separate ratings.

D.  Right carpal tunnel syndrome  

The Veteran contends that she is entitled to an increased rating for right CTS.  The Veteran has been assigned a 10 percent rating for right CTS under Diagnostic Code 8515.

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. §§ 4.123, 4.124, and 4.124a.  For paralysis of the median nerve, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating for the minor hand and a 
30 percent rating for the major hand; and severe incomplete paralysis warrants a 
40 percent rating for the minor hand and a 50 percent rating for the major hand.  Complete paralysis warrants a 70 percent rating for the major hand and a 60 percent rating for the minor hand, and is evidenced by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.  

The Court recently held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Tic douloureux may be rated up to complete paralysis of the affected nerve.  Id.  

A.  Prior to May 20, 2014

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating in excess of 10 percent for right CTS prior to May 20, 2014, is not warranted.  

To warrant a rating in excess of 10 percent for right CTS, the evidence must show moderate incomplete paralysis or moderate neuritis or neuralgia.  

A September 2009 VA examination reflects weakness, numbness, paresthesias, dysesthesias, pain, impaired coordination in the right hand, resulting in difficulty with fine motor coordination and slower typing speeds.  09/11/2009 VBMS, VA Exam, pp. 15-16.  The examiner acknowledged the Veteran's report of pain with particular hand and wrist movements, but found normal muscle strength and that no specific nerve-related paralysis was documented.  Id. at 16.  The Veteran reported pain and tingling numbness in her hand, but the examiner found that vibration, pain, light touch, and position sense test results to be normal.  Id.  The examiner noted normal reflexes of the upper extremities; no muscle atrophy; no tremors, tics, or other abnormal movements; and no function of any joint affected by the nerve disorder.  Id. at 17.  The Board finds the September 2009 VA examination to be competent, credible, and probative, as it is supported by an in-person examination, medical expertise, and a sufficient explanation.  

The Board finds that the weight of the competent and probative evidence is against finding moderate incomplete paralysis prior to May 20, 2014.  The Board finds that the above evidence shows the Veteran's symptoms to be wholly sensory, indicating mild incomplete paralysis.  Moreover, the September 2009 VA examination report does not describe a significantly disabling disorder.  In this regard, the examination report does not show findings of significant reflex or motor changes, or moderate weakness or diminished or hyperactive reflexes.  

The preponderance of the evidence weighs against finding symptoms which would warrant a higher rating under a different diagnostic code.  The September 2009 VA examiner noted neuralgia based on the Veteran's self-reporting.  09/11/2009 VBMS, VA Exam, p. 18.  The Board finds that the weight of the competent and probative evidence is against finding moderate or severe neuralgia, as the Veteran did not describe experiencing functional difficulties due to moderate or severe dull and intermittent pain in her right arm.  The September 2009 VA examiner found no presence of neuritis.  Id.  The Board acknowledges the Veteran's reports of weakness, sensory disturbances, pain, and impaired coordination, but notes that the Veteran described experiencing episodes of pain, which implies that she does not experience pain on a constant basis.  In other words, the functional difficulties described by the Veteran are more appropriately rated under Diagnostic Code 8515 for incomplete paralysis than under Diagnostic Codes 8615 and 8715 for neuritis and neuralgia.  Additionally, the Board finds that the 10 percent rating in effect contemplates the Veteran's symptomatology, to include dull, intermittent pain, weakness, and impaired coordination.

Accordingly, the Board finds that the Veteran's right CTS does not more closely approximate the criteria for a 30 percent evaluation for moderate neuritis or neuralgia prior to May 20, 2014.  All possible applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Board finds that the evidence weighs against higher or separate ratings.  

B.  As of May 20, 2014, and prior to February 23, 2017 

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating of 30 percent, but no higher, for right CTS as of May 20, 2014, and prior to February 23, 2017, is warranted.  

In May 2014, the Veteran reported severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in her right arm.  She reported no constant pain in her right arm.  06/10/2014 VBMS, C&P Exam, pp. 39-40.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the evidence demonstrates moderate neuralgia of the major arm, warranting a 
30 percent rating.  

To warrant a rating in excess of 30 percent for right CTS, the evidence must show complete paralysis or severe incomplete paralysis.  The May 2014 VA examiner found mild incomplete paralysis of the right median nerve.  06/10/2014 VBMS, C&P Exam, pp. 43.  He further found normal muscle strength testing and a normal sensory exam.  The Board finds the May 2014 VA examination to be competent, credible, and probative, as it is supported by an in-person examination, medical expertise, and a sufficient explanation.  The Board finds that the weight of the competent and probative evidence is against finding severe incomplete paralysis.  As noted, when the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  The Board acknowledges the October 2014 addendum opinion noting severe symptoms; however, those symptoms are sensory and do not more closely approximate severe incomplete paralysis.  

All possible applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Board finds that the evidence weighs against higher or separate ratings.  

C.  As of February 23, 2017

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating in excess of 10 percent for right CTS as of February 23, 2017, is not warranted.  

To warrant a rating in excess of 10 percent for right CTS, the evidence must show moderate incomplete paralysis or moderate neuritis or neuralgia.  

In February 2017, the Veteran reported no constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness in the right arm, and the VA examiner stated that there are no symptoms attributable to any peripheral nerve conditions.  03/06/2017 VBMS, C&P Exam (Peripheral Nerves DBQ), p. 2.  The Veteran reported that her fingers cramp up and the cramping travels up her arm, resulting in difficulty grasping objects at times.  Id. at 1.  The examiner further noted normal muscle strength, normal reflexes, normal sensory examination, and concluded that there is mild incomplete paralysis of the right median nerve.  Id. at 3-4.  The Board finds the February 2017 VA examination to be competent, credible, and probative, as it is supported by an in-person examination, medical expertise, and a sufficient explanation.  

The Board finds that the evidence does not describe a significantly disabling disorder.  Significantly, there are no findings of significant reflex or motor changes, or moderate weakness or diminished or hyperactive reflexes.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding moderate incomplete paralysis as of February 23, 2017.  

The preponderance of the evidence weighs against finding symptoms which would warrant a higher rating under a different diagnostic code.  The Veteran denied experiencing symptoms which would indicate the presence of neuritis or neuralgia, such as loss of reflexes, muscle atrophy, sensory disturbances, or pain.  

All possible applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Board finds that the evidence weighs against higher or separate ratings.  

III.  Initial Increased Rating 

The Veteran contends that she is entitled to increased ratings for radiculopathy of the bilateral lower extremities.  The Veteran has been assigned a 10 percent rating for each lower extremity under Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

For paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating in excess of 10 percent for radiculopathy of the bilateral lower extremities is not warranted.  

To warrant a rating in excess of 10 percent for radiculopathy of the bilateral lower extremities affecting the sciatic nerve, the evidence must show moderate incomplete paralysis or moderate neuritis or neuralgia.  

In May 2014, a VA examiner noted mild paresthesias and/or dysesthesias of the left lower extremity and moderate paresthesias and/or dysesthesias of right lower extremity.  The examiner determined the severity of the radiculopathy to be mild in both lower extremities.  06/10/2014 VBMS, C&P Exam, pp. 35-36.  In February 2017, a VA examiner found there to be no radicular pain or other signs or symptoms due to radiculopathy.  Nevertheless, the examiner found there to be mild radiculopathy affecting the sciatic nerve of the bilateral lower extremities.  03/06/2017 VBMS, C&P Exam (Back DBQ), pp. 7-8.  In February 2017, the Veteran reported pain in the right leg, as well as tingling and numbness in both legs.  Id. at 3.  The Board finds the May 2014 and February 2017 VA examinations to be competent, credible, and probative, as they are supported by in-person examinations, medical expertise, and sufficient explanations.  The Board finds that the weight of the competent and probative evidence is against finding moderate incomplete paralysis of the sciatic nerve in either lower extremity.  As noted, when the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  

The preponderance of the evidence weighs against finding symptoms which would warrant a higher rating under a different diagnostic code.  The Veteran did not report experiencing symptoms which would indicate the presence of neuritis or neuralgia in her legs in either the May 2014 or March 2017 VA examinations, such as dull and intermittent pain, loss of reflexes, or muscle atrophy.  06/10/2014 VBMS, C&P Exam, p. 35; 03/06/2017 VBMS, C&P Exam (Back DBQ), p. 7.  Indeed, the Veteran had muscle strength of 5/5 (normal strength) in the knees and ankles at the 2017 VA examination.  Additionally, the 2017 VA examination report shows a reflex examination yielding a result of 2+ (normal) for the knees and ankles.  The Board acknowledges the Veteran's report of pain in the right leg in August 2014, but the evidence does not indicate that such pain was experienced on a constant or intermittent basis, or the severity of such pain.  In fact, at that time, the Veteran reported that her lumbar pain had first radiated to her right leg the previous day.  09/09/2014 VBMS, Medical-Government, p. 12.  

All possible applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Board finds that the evidence weighs against higher or separate ratings.  


ORDER

A rating in excess of 20 percent for cervical strain with mild degenerative changes at C4-5 and C5-6 as of May 20, 2014, is denied.  

A rating in excess of 10 percent for lumbar strain is denied.  

A rating of 20 percent, but no higher, for a right shoulder disability, prior to 
May 20, 2014, is granted.

A rating in excess of 20 percent for a right shoulder disability from May 20, 2014, is denied.  

A rating in excess of 10 percent for right carpal tunnel syndrome prior to 
May 20, 2014, is denied.  

A rating of 30 percent, but no higher, for right carpal tunnel syndrome as of 
May 20, 2014, and prior to February 23, 2017, is granted.  

A rating in excess of 10 percent for right carpal tunnel syndrome as of February 23, 2017, is denied.  

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  

An initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


